Citation Nr: 1728044	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  07-12 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for seborrheic dermatitis and pseudofolliculitis barbae.

2.  Entitlement to a compensable rating for tinea pedis.

3.  Entitlement to a rating in excess of 10 percent for chronic prostatitis prior to March 9, 2010, and in excess of 40 percent from that date.  

4.  Entitlement to a compensable rating for right shoulder arthritis prior to April 23, 2010, and in excess of 10 percent from that date.

5.  Entitlement to service connection for chronic nosebleeds.

6.  Entitlement to service connection for a sinus disorder.  

7.  Entitlement to service connection for a gastrointestinal disorder to include chronic gastroenteritis and gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to May 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. 

In October 2014, in pertinent part, the Board denied service connection for a disorder manifested by nosebleeds, a sinus disability, and a gastrointestinal disability; increased the rating to 30 percent for seborrheic dermatitis and pseudofolliculitis barbae; denied a compensable rating for bilateral tinea pedis; denied a rating prior to March 9, 2010 in excess of 10 percent for prostatitis; increased the rating from March 9, 2010 to 40 percent for prostatitis; denied a compensable rating prior to April 23, 2010, for right shoulder arthritis; and denied a rating in excess of 10 percent from April 23, 2010, for right shoulder arthritis.

The Veteran appealed these matters to the United States Court of Appeals for Veterans Claims (Court).  In a May 27, 2016 Memorandum Decision, the Court vacated the Board's October 2014 decision as to the aforementioned issues except to the extent that higher ratings were granted (the increases in ratings for a prostatitis and for seborrheic dermatitis and pseudofolliculitis barbae) and remanded the matters to the Board.  In January 2017, the Board remanded this case.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains claims (a rating in excess of 30 percent for seborrheic dermatitis and pseudofolliculitis barbae and a compensable rating for tinea pedis) that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on those matters in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

The issues of service connection for service connection for chronic nosebleeds, a sinus disorder, and a gastrointestinal disorder, and a higher rating for right shoulder arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to March 9, 2010, the Veteran's prostatitis was manifested by awakening to void one to two times per night with a daytime voiding interval of once every two to three hours; but not by urine leakage requiring the wearing of absorbent materials; urinary retention requiring catheterization; or recurrent symptomatic urinary tract infection.

2.  For the period from March 9, 2010, the Veteran's prostatitis is manifested by nocturia of up to five times each night, but did not require the use of absorbent materials.


CONCLUSIONS OF LAW

1.  For the period prior to March 9, 2010, the criteria for a rating in excess of 10 percent for prostatitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2016

2.  For the period from March 9, 2010, the criteria for a rating in excess of 40 percent for prostatitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115a, 4.115b, Diagnostic Code 7527 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing examinations or medical opinions when necessary to make a decision on the claims and all appropriate development was undertaken in this case.  The Veteran was also afforded a Board hearing which was adequate.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged any notice or development deficiency during the adjudication of the claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Chronic Prostatitis

The Veteran is in receipt of a 10 percent disability rating for prostatitis under Diagnostic Code 7527.  Diagnostic Code 7527 applies to injuries, infections, hypertrophy, or post-operative residuals of the prostate gland.  38 C.F.R. § 4.115b, Diagnostic Code 7527.  Under that Diagnostic Code, a Veteran is to be rated based on voiding dysfunction or urinary tract infection, whichever is predominant. As the below facts will demonstrate, the Veteran's predominant symptom relates to voiding dysfunction, rather than urinary tract infection. 

Voiding dysfunctions are rated under the criteria applicable to urine leakage, urinary frequency, or obstructed voiding.  Under the criteria applicable to urine leakage, a 20 percent rating applies with the wearing of absorbent materials that must be changed fewer than two times per day.  A 40 percent rating applies with the wearing of absorbent materials that must be changed two to four times per day. A 60 percent rating applies with the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  38 C.F.R. § 4.115 (a).

Under the criteria applicable to urinary frequency, a 10 percent rating applies with a daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent rating applies with a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating applies with a daytime voiding interval less than one hour, or; awakening to void five or more times per night.  38 C.F.R. § 4.115 (a).

Under the criteria applicable to obstructed voiding, a 0 percent rating applies to obstructive symptomatology with or without stricture disease requiring dilation one to two times per year.  A 10 percent rating applies to marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream), with any one or combination of the following: (1) post-void residuals greater than 150cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10cc/second); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilation every two to three months. A 30 percent rating applies to urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115 (a).

At his April 2005 VA examination, the Veteran reported shooting pains in the rectum unrelated to activity, lasting a couple of seconds.  Such episodes initially recurred about one to two times a month, and now occurred about every four months.  He also reported difficulty emptying his bladder, and had blood in his urine three or four times a year.  He had urinary frequency four to five times a day and one to two times at night.  He indicated that now he had no dysuria, and urgency was infrequent.  There was no incontinence and the Veteran had not required frequent antibiotics.  The Veteran reported a history of a urethral stone.  The rectal examination disclosed a slightly enlarged homogenous, nontender prostate.

VA treatment records showed that in September 2005 the Veteran reported that his prostate was bothering him and he had to use the bathroom more than two times a night.  He decided to increase his Terazosin for about 10 days and reported his urination frequency had decreased to one time per night.  The Veteran was then kept on the increased dosage.  The Veteran underwent scrotal computerized tomography, but it did not provide any information with regard to the pertinent criteria for rating prostatitis.  In June 2011, the Veteran reported urinary frequency within the prior two weeks.  In February 2014, the Veteran received a renewal of his prescription for Alfuzosin for his benign prostatic hyperplasia (BPH).  The examiner noted that the BPH did not involve urinary obstruction.  The Veteran reported some dysuria for the prior three weeks and indicated he had to strain to start urine flow.  He reported nocturia of 4 to 5 times. 

At his March 2010 VA fee basis examination, the Veteran reported urinating 20 times at intervals of 30 minutes and during the night he urinated 5 times at intervals of one hour.  He reported problems with starting urination and the urine flow was weak, with decreased force.  He did not have any urinary incontinence.  The Veteran declined the prostate examination.  The examiner noted that there was no change in the diagnosis, and that at the time the Veteran's condition was active.  The subjective factors included narrative history of frequency and the objective factors were abnormal urinalysis and elevated AST which were expected with chronic prostatitis.  The examiner noted that there were residual sequelae from the prostate problem including urinary frequency. 

At his March 2014 Travel Board hearing, the Veteran testified that he had prostate problems, experienced impotence, and had been prescribed Viagra.

The Veteran's predominant disability is urinary frequency.  Despite his reports of blood in the urine, he denied any significant antibiotic use for urinary infections, and the record does not otherwise document urinary infections or significant obstructive voiding, or the use of catheterization.  The evidence does not show that the Veteran experiences urinary leakage or that he requires the use of absorbent materials for such.

With regard to urinary frequency, at his April 2005 VA examination, the Veteran reported daytime voiding of up to five times a day, which translates to no more frequent than once every two to three hours.  As for nocturia, he voided no more than twice a night.  Although the post service treatment records show that later in 2005 he reported that at one point he was voiding more than twice a night, he also reported that at the time of the entry (and after increasing his medication), he had nocturia one time each evening.  The treatment record does not provide any indication as to how long he had experienced nocturia more than twice each evening, and the Board consequently finds that the treatment records prior to 2010 do not support a higher rating  In fact, the treatment records are consistent with the information contained in the April 2005 examination, and show that the Veteran's daytime and nighttime voiding intervals were not to the extent that the criteria for a higher rating were met.

On March 9, 2010, the Veteran was afforded a VA examination at which time the Veteran reported nocturia of up to five times each night which initially showed an increase in nocturia to that extent.  Subsequent clinical treatment records confirmed that the Veteran reported nocturia of up to five times each evening.  The evidence for the period from March 9, 2010 shows that the criteria for a 40 percent rating were met.  The evidence dated prior to that date did not show that the Veteran's urinary frequency had increased beyond a daytime voiding interval of between 2 and 3 hours or nocturia of more than twice each night.  A 40 percent rating is the highest rating available for urinary frequency.  Thus, the Veteran has been assigned the highest rating for that criteria, and this rating exceeds the rating available for obstructive voiding.  As for urine leakage, although a higher rating may be assigned, but in this case, the evidence does not suggest he experiences urinary leakage, or that he otherwise requires the wearing of absorbent materials. 

Accordingly, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for prostatitis for the period prior to March 9, 2010, and in excess of 40 percent for the period from March 9, 2010.  38 C.F.R. § 4.3.


ORDER

Entitlement to a rating in excess of 10 percent for chronic prostatitis prior to March 9, 2010 is denied.

Entitlement to a rating in excess of 40 percent for chronic prostatitis from March 9, 2010 is denied.


REMAND

Right Shoulder

The Court issued directives regarding VA examinations in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The shoulder examinations were inadequate per Correia.  In that case, the Court required a pain assessment in an examination in order for the examination to be adequate.  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  Measurement of an opposite joint is only required if the joint is "undamaged," i.e., completely without abnormalities.  In light of the foregoing, the Veteran must be afforded another VA examination which fully complies with Correia.  The examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.


Chronic Nosebleeds, Sinusitis, and Gastroenteritis

The service treatment records (STRs) reflect treatment for several nosebleeds, initially occurring on July 10, 1972, July 13, 1972, and March 29, 1973.  On March 30, 1973 follow-up, the nasal packing that was done the day before was removed and the Veteran was told to return if the bleeding started again. Nosebleeds were next noted in February 1975 and, in an undated Summary of Care, under allergies, it was noted that the Veteran was allergic to Darvon with resulting nosebleeds.  The STRs also note sinusitis.  The Veteran was diagnosed with probable maxillary sinusitis in May 1977 and with acute sinusitis in June 1977.  Subsequent  records show in April 1991 a possible viral infection versus sinusitis.  The Veteran was treated for gastroenteritis in January 1974, December 1974 and in October 1978.  The Veteran's periodic examinations in service reflected normal clinical evaluations of the nose, sinuses, abdomen, and viscera.

Post-service VA treatment records dated in April 2000 showed that the Veteran was treated for viral sinusitis.  A treatment report from Madigan Army Medical Center dated in March 2006 showed that the Veteran was treated for a nosebleed. 

In December 2014, the Veteran testified at a Travel Board hearing.  The Veteran indicated that he had nosebleeds two to three times a year.  He described experiencing a buildup of sinus pressure in his head following which his nose would start to bleed.  The Veteran stated that it was so severe that he had to be hospitalized several times for it.  He stated that he sought treatment for his nosebleeds after service, but was told to apply pressure each time.  The Veteran indicated that in service he was prescribed Sudafed for his sinus problems and was also given Darvon, but Darvon gave him nosebleeds.  The Veteran testified that he was also treated in service for gastritis and gastroenteritis and now receives treatment at Madigan Army Medical Center. 

The case was remanded for additional medical records from Madigan Army Medical Center to be considered.  In addition, VA medical records were received.  In September 2005, the Veteran was noted to have problems with heartburn.  He was given Zantac for GERD.  Medical treatment records in February 2013 reflected treatment for an upper respiratory infection.  However, the Veteran reported having mucous in his throat over the past year after eating.  Records dated in July 2013 noted complaints of sinus congestion and possible GERD.

The case was remanded for additional medical records from Madigan Army Medical Center to be considered.  In addition, VA medical records were received.  In September 2005, the Veteran was noted to have problems with heartburn.  He was given Zantac for GERD.  Medical treatment records in February 2013 reflected treatment for an upper respiratory infection.  However, the Veteran reported having mucous in his throat over the past year after eating.  Records dated in July 2013 noted complaints of sinus congestion and possible GERD.

The Board notes that the Veteran has not been afforded a VA examination with regard to the service connection issues due to a prior failure to report for an examination.  However, the newly obtained records dated during the appeal period suggest current disabilities which the Veteran asserts are related to his inservice medical issues.  The Board finds that an attempt should again be made to schedule the Veteran should be afforded a VA examination.  In any event, a VA medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected right shoulder disability.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for shoulders.  The DBQ should be filled out completely as relevant.

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The opposite joint should also be tested.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current gastrointestinal, sinus/sinusitis, and disorder manifested by nosebleed disabilities.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  In the event that the Veteran does not report for the VA examination, the medical opinion requested below should still be obtained.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current gastrointestinal, sinus/sinusitis, and disorder manifested by nosebleed disabilities had its clinical onset during service or is related to any in-service disease, event, or injury.  The Veteran's documented instances during service of treatment sinusitis and nosebleeds as well as his current complaints regarding his sinuses, nose, and gastrointestinal problems including GERD should be addressed.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


